Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 31, 2022

                                     No. 04-22-00258-CR

                          EX PARTE Luis Miguel Ramirez PEREZ

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10366CR
                         Honorable Roland Andrade, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his reply brief is GRANTED. Appellant’s
reply brief is due September 26, 2022.


       It is so ORDERED on this 31st day of August, 2022.

                                                                     PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court